_ Case 1:18-mj-03398-SAG Document3 Filed 12/26,@,§3§@_§§1@/ ___-mma

 

 

.,__,,__J.O[BED _______j|ff}Ft\'F!'l
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT DEC 2 U 2018
I, Alfred Johnson II, Special Agent (SA) With the Bureau of Alcohgl, Tog£ggi(z§§:d§§ri%m irwin
and Explosives (ATF) being duly swom, deposes and states as follows: -
INTRODUCTION AND AGENT BACKGROUN])
l. This is an Afiidavit provided in support of an application for a search Warrant

pursuant to Federal Rule of Crirninal Procedure 41 authorizing the search and seizure of the
following property for evidence that Dajuan STEWART violated 21 U.S.C. § 841, possession
with the intent to distribute controlled dangerous Substances,'and 18 U.S.C. § 922(g), possession
of a firearm by a prohibited person:

A pink apple iphone SE cellular telephone bearing IMEI number

356599081936909 and FCC ID number BCG-E2945A recovered at 9600 Pulaski

Highway (hereinafter “Subject Electronic Device 1”). Subject Electronic Device 1 is

described more fully in Attachment A.

2. The applied for Warrant Would authorize the forensic examination of Subject
Electronic Device 1 for the purpose of identifying electronically stored data particularly described
in Attachment B and using the protocols described in Attachment C by ATF or their authorized
representatives, including but not limited to other law enforcement agents assisting in this
investigation

3. I am a Special Agent with ATF and have been since May 10, 2016. I successfully
completed the Criminal Investigator Training'Program and the ATF Special Agent Basic Training
Academy at the Federal Law Enforcement Training Center, located in Glyneo, Georgia, where I
received specialized training in the investigation of federal crimes involving tirearms, alcohol and

tobacco diversion, arson and explosives, and narcotics. I am currently assigned to the Baltimore

Field Division. l have participated in numerous investigations involving violent crime, firearms

Case 1:18-mj-03398-SAG Document 3 Filed 12/26/18 Page 2 of 10

violations, and illegal drugs, including two Title lIl wiretaps involving these violations l have
arrested or assisted in the arrest of individuals for the above-listed offenses

4. Prior to employment With ATF, l was a Police Officer for the Charleston City Police
Department in Charleston, South Carolina. l also served as an Officer (0-3) in the Um`ted States
Coast Guard for six years.

5. Through training and experience, including interviews of and numerous hours of
surveillance of suspected contraband traffickers, I am familiar with the actions, traits, habits and
terminology utilized by contraband traffickers ln addition, l know traffickers of contraband
frequently use cellular telephones, communication devices, and other electronic media storage to
further their illegal activities and frequently maintain numerous such electronic devices in an effort
to conceal their activities. Traffickers frequently possess firearms to protect narcotics kept in their '
home, vehicle, on their person and proceeds earned from the sale of narcotics Specifically,
contraband traffickers frequently share combinations of common characteristics such as:

a. Keeping of documents and records: Records of narcotics and firearms activity
are regularly concealed in various locations (including cellphones) which take various forms.
Documents commonly concealed by traffickers, include but are not limited to notes in code,
deposit slips, wired money transactions, savings pass books, hidden bank accounts, photographs
of co-conspirators, various forms of commercial paper, personal address books, notebooks,
records, reeeipts, ledgers, travel receipts (rental receipts, airline tickets, bus tickets, and/or train
tickets) both commercial and private, money orders, and other papers relating to the ordering,
transportation, sale and distribution of narcotics and firearms or other such documents Which will
contain identifying data on the co-conspirators. These items may also be kept in locations
considered safe such as cellphones, safety deposit boxes, residences, vehicles, and on their person,
where they have ready access to them;

b. Use of computers and cellphones: Traffickers frequently use computers, or other
electronic storage media, including smart phones, to store the records of documents listed in
paragraph (a) and photographs of themselves, their associates, their property, and their product.
Traffickers usually maintain these photographs in their possession, in locations such as their

homes, vehicles, electronic devices, or on their person;

c. Storage of currency: Traffickers also keep large amounts of money in order to

2

Case 1:18-mj-O3398-SAG Document 3 Filed 12/26/18 Page 3 of 10

maintain and to finance their ongoing business Money can be concealed in their residences and
may also include financial instruments, and evidence of financial transactions relating to narcotics
trafficking activities; and

d. Drug and Firearm trafficking paraphernalia: Traffickers commonly have in
their possession packaging material, cutting agents, digital scales, and other items used in the
preparation and packaging of drugs and other firearms and ammunition

6. Because this Affidavit is being submitted for the limited purpose of establishing
probable cause for a search warrant, I have not included every detail of every aspect of the
investigation Rather, I have set forth only those facts that l believe are necessary to establish
probable cause. i have not, however, excluded any information known to me that Would defeat a
determination of probable cause. The facts in this Affidavit come from my personal observations,
my training and experience, and information obtained from other agents, police officers, Witnesses,
cooperating sources, and reports.

PROBABLE CAUSE

7. On June 5, 2018, at 4:50 p.m., Baltimore County Police Department (BCPD)
detectives Were conducting surveillance at the Colonial Motel located at 9615 Pulaski Highway in
Baltimore, Maryland. Detectives observed several suspected hand to hand drug transactions
outside the motel and surrounding area throughout the duration of the surveillance At
approximately 5:05 p.m., detectives observed an individual, later identified as Ryan Taylor
(Taylor), conduct a hand-to~hand drug transaction with a customer. Detectives stopped the
customer and recovered suspected heroin

8. Meanwhile, Taylor crossed the street and entered the passenger side of a gray Jeep
Grand Cherokee (Jeep), bearing Maryland registration plates 3DF2976, parked in the Royal Farms

gas station at 9600 Pulsaski Highway. Detectives'observed Taylor interacting With the driver of

the vehicle, later identified as Dajuan STEWART.
3

Case 1:18-mj-03398-SAG Document 3` Filed 12/26/18 Page 4 of 10

9. After confirming Taylor sold suspected narcotics to a customer (see 11 7), the
_ detectives boxed in the Jeep on the Royal Farrns lot to arrest Taylor. Detectives positioned one
police vehicle in front of the Jeep and a Second to the rear of the Jeep. STEWART immediately
put his vehicle in reverse and collided with the polibe vehicle positioned behind the Jeep.

10. Detectives approached STEWART’s vehicle and opened the driver side door. They
immediately observed a black handgun sitting on STEWART’s lap and money strewn throughout
the vehicle.

ll. STWEART and Taylor Were arrested and the detectives searched the vehicle.1
Detectives recovered one .45 Caliber Glock M_odel 30 semi-automatic pistol bearing serial number
XAC419 from STEWART’s lap; one ROMARM/CUGIR Draco model AK type pistol bearing
serial number DB-6576-18 RO and approximately 494 rounds of ammunition from the luggage
compartment; one loaded .45 caliber magazine located from the driver side door; approximately
60 grams of fentanyl from underneath the gear shifter in the center console; one ZTE cell phone,
the Subject Electronic Device 1, and medical discharge paperwork bearing STEWART’s name.2
In addition, detectives found approximately 33,025.00 from S'l`E\?VART.3 STEWART claimed

ownership of the Subject E_lectronic Device 1.

 

l Royal Farms surveillance video captured the incident
2 Agents believe these two Weapons qualify as a firearm defined under 26 U.S.C. § 5 845(a).
3 STEWART is prohibited from possessing a firearm and/or ammunition due to a previous
conviction for Possession with intent to Distribute in 2012. This conviction carries a penalty of
over a year incarceration and therefore qualifies as a felony as defined by 21 U.S.C. § 841.

4

Case 1:18-mj-03398-SAG Document 3 Filed 12/26/18 Page 5 of 10

12. Subject Electronic Device 1 and the other recovered property was submitted to
BPD Evidence Control Unit; subsequently, on November 7, 2018, the evidence Was transferred to
ATF custody4, and has remained in the substantially the same condition since their seizure.

13. l submit there is probable cause to believe that STEWART used Subject
Electronic Device 1 to obtain and distribute narcotics, obtain firearrns, and record his criminal
activity on .lune 5, 2018 and that evidence of such shall be found contained within

CONCLUSION

14. Based on the facts as set forth in this Affidavit, there is probable cause to believe
that violations of 21 U.S.C. § 841, possession with the intent to distribute controlled dangerous
substances, and 18 U.S.C. § 922(g), possession of a firearm by a prohibited person, have been
committed by STEWART. There is further probable cause to believe that the Subject Electronic
Device 1 contains evidence of these crimes.

15. WHEREFORE, 1 respectively request that the Court issue a warrant authorizing
members of the ATF, or their authorized representatives, including but not limited to other law
enforcement agents assisting in the above described investigation, to search Subject Electronic
Device 1, as described in Attachrnent A, and to search Subject Electronic Device 1 for the
purpose of identifying electronically stored data particularly described in Attachment B and using

the protocols described in Attachrnent C.

 

4 The cellphones were placed in the evidence vault at the ATF Baltimore Field Office located at
31 Hopkins Place, Baltimore, MD 21201.
5

Case 1:18-mj-03398-SAG Document 3 Filed 12/26/18 Page 6 of 10

Respectfully Submitted,

 
 
     

Spec` Agen
Bureau of Alcohol, Tobacco, Firearrns and Explosives

Subscribed and sworn to before me on this \»\ of December 2018.

 
 

-`.

The assume aearr~ewrer$t€f;{,quc#_ ba/{€jfta/
United._States Magistrate .Iriidge

'¢/ . ` ”5.1";-'_ »_:_ `\‘
` ,-: s “~

4 ` -\.
\;!;.'

 

Case 1:18-mj-03398-SAG Document 3 Filed 12/26/18 Page 7 of 10

ATTACHMENT A
Property to Be Searched
One pink with White face, cellular apple iphone SE bearing IMEI number 3565 9908 1 936§09, liCC
ID number BCG-E2945A that was recovered from the passenger seat of the 'Jeep Grand Cherokee
at 9600 Pulaski Highway (Subject Electronic Device 1) and currently located in the ATF

Baltimore Field Division evidence vault at 31 Hopkins Place, Baltimore, Maryland 21201

Case 1:18-mj-03398-SAG Document 3 Filed 12/26/18 Page 8 of 10

ATTACHMENT B

Property to be Seized

This Warrant authorizes the search and seizure of the following electronically stored
information, contained within the items described iri Attachment A:

Ei.

b.

h.

i.

digital images;

digital videos;

records of incoming and outgoing voice communications;
records of incoming and outgoing text messages ;

the content of incoming and outgoing text messages;
voicemails;

voice recordings;

contact lists; and

location data;

that are related to the investigation into drug trafficking and/or firearms as more fully described in
the Affidavit.

Case 1:18-mj-03398-SAG Document 3 Filed 12/26/18 Page 9 of 10

ATTACHMENT C
Search Protocols

Subject Electronic Device 1 will be charged and powered on. The devices and all readable
and searchable contents Will be downloaded to a “CelleBrite” or “XRY” or similar device. The
contents downloaded on the “CelleBrite” or “XRY” or similar device will then be copied to a
readable'computer disc and reviewed by your affiant. A search warrant return will be provided to
the Court thereafter.

Because of the possibility that the files examined pursuant to the warrant will include
information that is beyond the scope of what the United States has demonstrated the existence
probable cause to search for, the search shall be conducted in a manner that will minimize to the
greatest extent possible the likelihood that files or other information for which there is not probable
cause to search is not viewed.

While this protocol does not prescribe the specific search protocol to be used, it does
contain limitations to what the government investigators may view during their search, and the
searching investigators shall be obligated to document the search methodology used in the event
that there is a subsequent challenge to the search that was conducted, pursuant to the following
protocol.

With respect to the search of any digitally/electronically stored information that is seized
pursuant to this warrant, and described in Attachrnent B hereto, the search procedure shall include
such reasonably available techniques designed to minimize the chance that the government
investigators conducting the search will view information that is beyond the scope for which the
probable cause exists.

The following list of techniques is a non-exclusive list which illustrates the types of search
methodology that may avoid an overbroad search, and the government may use other procedures
that, like those listed below, minimize the review of information not within the list of items to be
seized as set forth herein:

a. Use of computer search methodology to conduct an examination of all the data contained
in such computer hardware, computer software, and/or memory storage devices to
determine whether data falls within the items to be seized as set forth herein by specific
date ranges, names of individuals, or organizations;

b. Searchin g for and attempting to recover any deleted, hidden, or encrypted data to determine
whether that data falls within the list of items to be seized as set forth herein;

c. Physical examination of the storage device, including digitally surveying various file
directories and the individual files they contain to determine whether they include data
falling within the list of items to be seized as set forth herein; and

9 .

Case 1:18-mj-03398-SAG Document 3 Filed 12/26/18 Page 10 of 10

d. Opening or reading portions of files that are identified as a result of conducting digital
search inquiries in order to determine their relevance

10

